Case 19-15378-MAM Doc90_ Filed 05/18/20 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

Inre: Jason Kozuszko Case No.:19-15378-MAM
SS#:-4843 Chapter 13
Debtor.
/

 

Debtor’s Motion to Modify Chapter 13 Plan After Confirmation

The Debtor(s), Jason Kozuszko, by and through the undersigned attorneys, files this
Motion to Modify Chapter 13 Plan After Confirmation and states:

1. Debtor’s 5th Amended Plan was confirmed previously by this Court. The Debtor
works as an RV salesman who has had his hours reduced due to COVID-19 resulting in a
temporary loss of income. As a result of the loss of income, the Debtor requires a period of
reduced payments, otherwise he will not be able to fund the Plan which he pays his homestead
mortgage through. Thus, he seeks to modify the Chapter 13 Plan to extend the Plan term to
eighty-four(84) months.

2. By reason of the foregoing, the Debtor proposes that, pursuant to §1329 of the
Bankruptcy Code and the CARES act, the Chapter 13 Plan be modified in accordance with the
proposed 1* Modified Plan attached hereto.

WHEREFORE the Debtor respectfully requests that this Court enter an Order
confirming the Debtor’s 1st Modified Chapter 13 Plan and demands such other and further relief
as the Court may deem just and proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).
Case 19-15378-MAM Doc90_ Filed 05/18/20 Page 2 of 10

I HEREBY CERTIFY that a true and correct copy of the foregoing and the 1° Modified
Chapter 13 Plan have been furnished via electronic filing to Robin R. Weiner, Trustee, P.O. Box
559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW First Avenue, Room 1204, Miami,

FL 33130, and all creditors listed on attached Creditors Matrix via 1st Class U.S. Mail this

| ) K ‘ay of May, 2020.

 

Law Fife of Hoskins, Turco, Lloyd & Lloyd
By: Golin V. Lloyd, Esquire
Florida Bar No.:0165182

302 South Second Street

Fort Pierce, FL 34950

(772) 464-4600
(772) 465-4747 fax
Case 19-15378-MAM Doc90_ Filed 05/18/20 Page 3 of 10

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

[| Original Plan
C] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
(m] MMM Ist Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Jason Kozuszko JOINT DEBTOR: CASE NO.: 19-15378-MAM
SS#: xxx-xx- 4843 SS#: xxx-xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIL. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor LJ Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

ont in Section II [m] Included [-] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [m] Included [_] Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $786.27 formonths 1 to 13_;
2. $3,066.60 for months 14 to 14 ;
3. $1,406.43 for months 15 to 20 ;
4. $1,601.60 formonths 21 to 84 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [-] NONE = [/] PRO BONO
Total Fees: $8350.00 Total Paid: $400.00 Balance Due: $7950.00
Payable $77.26 ‘month (Months 1 to 13 )
Payable $1,559.25 /month (Months 14 to 14 )
Payable $50.00 /month (Months 15 to 20 )
Payable $84.77 /month (Months 21 to 80 )
Allowed fees under LR 2016-I(B)(2) are itemized below:
$3,650 + $1,600 MMM + $525 Interest Rate Motion + $525 Lien Avoid + $525 Mot Reinstate + $525 Mod
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Ill. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Wilmington Savings Fund Society and/or FCI Lender Services, Inc.

 

 

 

 

LF-31 (rev. 10/3/17) Page | of 5
Case 19-15378-MAM Doc90_ Filed 05/18/20 Page 4 of 10

 

 

 

 

 

 

 

 

 

Debtor(s): Jason Kozuszko Case number: 19-15378-MAM
Address: 120 South Sixth Street Arrearage/ Payoff on Petition Date
anes Minneapolis, MN MMM PPP Permanent Payment $617.23 /month(Months 1 to 13. )
Last 4 Digits of MMM PPP Permanent Payment $1,178.57 /month (Months 14 to 84 )
Account No.: 5880
Other: payments commenced in month 4 per mortgage modification agreement with Creditor
[mi] Real Property Check one below for Real Property:
[mPrincipal Residence [_]Escrow is included in the regular payments
[_ Other Real Property [m]The debtor(s) will pay [m]taxes _ [mlinsurance directly
Address of Collateral:
1843 SE Elrose St Port Saint Lucie, FL 34952
[-] Personal Property/Vehicle
Description of Collateral:
2. Creditor: Commuter Cars, LLC
Address: 403 Roselyn Ave., Ft. Arrearage/ Payoff on Petition Date 11,200.00
Pierce, FL 34982 Payoff (Including 5% monthly interest) $47.47 ‘month (Months [1 to 13)
Last 4 Digits of Payoff (Including 5% monthly interest) $50.00 /month (Months 14 to 20 )
Account No.: unk Payoff (Including 5% monthly interest) $192.66 /month (Months 21 to 84 )
Other: interest rate set by separate Order. Payments total $13,297.20
L_| Real Property Check one below for Real Property:
[_ [Principal Residence [_]Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [_]taxes [_]insurance directly
Address of Collateral:
(m| Personal Property/Vehicle
Description of Collateral: 2009 GMC Yukon(VIN 1GKEC33399R2010025)

 

 

 

 

B. VALUATION OF COLLATERAL: [B] NONE

C. LIEN AVOIDANCE ["] NONE
[=] Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that
they impair the exemptions under 1] U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR

7004 and LR 3015-3.

 

1. Creditor: Martin Memorial Medical Center, Inc. Collateral: 1843 SE Elrose St Port Saint Lucie, FL 34952

 

Address: POB 9010, stuart, FL 34995

 

Exemption: homestead

 

 

Last 4 Digits of Account No.: unk

 

 

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[Be] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[fg] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

LF-31 (rev. 10/3/17) Page 2 of 5
Vi.

VI.

Vit.

Case 19-15378-MAM Doc90_ Filed 05/18/20 Page 5 of 10

Debtor(s): Jason Kozuszko Case number: 19-15378-MAM
ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [gi] NONE
INTERNAL REVENUE SERVICE: [il] NONE
DOMESTIC SUPPORT OBLIGATION(S): [i] NONE
OTHER: [m] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $84.77 /month (Months 81 to 84 )

 

PO FP

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [[] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [ii] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.
EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[m] NONE
INCOME TAX RETURNS AND REFUNDS: [[] NONE

{m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

NON-STANDARD PLAN PROVISIONS [—] NONE
[m] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local

Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

The rate provided for in the original order regarding Commuter Cars, LLC is extended to 84 months for a
total of $13,297.20 and that the confirmation order supersedes the prior order (DE#57).
[m] Mortgage Modification Mediation

LF-31 (rev. 10/3/17) Page 3 of 5
Case 19-15378-MAM Doc90_ Filed 05/18/20 Page 6 of 10

 

Debtor(s): Jason Kozuszko Case number: 19-15378-MAM
1 The debtor has filed a Verified Motion for Referral to MMM with:
Wilmington Savings Fund Society and/or FCI Lender Services, Inc. ("Lender")

 

loan number 5880

 

for real property located at 1843 SE Elrose St Port Saint Lucie, FL 34952

 

The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
petition monthly plan payment (a) with respect to the debtor’s homestead, of no less than the lower of the prepetition monthly
contractual mortgage payment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees
due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
by the trustee and not upon receipt by the lender.

Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender’s
proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
of the plan or modified plan.

If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage Modification Agreement
with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification Agreement with Lender) no later than
14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
necessary to complete the settlement.

In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final Report is
filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender has filed a Proof of
Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to value; or (b) provide that the real
property will be “treated outside the plan.” If the property is “treated outside the plan,” the lender will be entitled to in rem stay
relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
confirm that the automatic stay is not in effect as to the real property.

Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
of Claim.

LF-31 (rev. 10/3/17) Page 4 of 5
Case 19-15378-MAM Doc90_ Filed 05/18/20 Page 7 of 10

Debtor(s): Jason Kozuszko Case number: 19-15378-MAM

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtor Joint Debtor
Date Date

 

 

Jason Kozuszko

Attorney \Hith perffission to sign on te

Debtdr(g)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 5 of 5
Firefox

lofi

Case 19-15378-MAM

Doc 90 Fiteps:Oorhe 2 hetwé?agemA INebWorkPrint/reports/ftlreports/Sta...

 

 

 

 

 

 

 

 

1 of1 - 100%
Main Report
Modification Ledger Date: May 18, 2020
Debtors(s): Jason Kozuszko Case No.: 19-15378-MAM
Petition Filed: Thu, Apr 25, 2019 Attorney Name: Colin Lloyd, Esquire
Date Confirmed: Thu, Oct 10, 2019 Atty. Fee in Plan: $6,900.00
Receipts Less Refunds: $12,288.12 Atty. Arrears Amt.: ($556.60)
Balance on Hand: $2,066.60 Atty. Paid to Date: $1,004.32
C245 68

Creditor Name Type Claim Amt. Prin. Owed Prin, Paid Mo. Pymt.
AC Auto Pay U $0.00 $0.00 $0.00 $0.00
AC Auto Pay U $0.00 $0.00 $0.00 $0.00
American Medical Collection U $0.00 $0.00 $0.00 $0.00
Automotive Credit Corp U $0.00 $0.00 $0.00 $0.00
Bank of America, N.A. N $0.00 $0.00 $0.00 $0.00
Bank of America, N.A. U $1,604.02 $80.20 $0.00 $0.00
Calvalry SPV 1, LLC N $0.00 0.00 $0.00 $0.00
Capital Accounts U $0.00 [2G80-?, F500 $0.00 $0.00
Capital Asset Recovery Vv $12,681.47 $42-064742 $617.05 $221.82
Cavalry SPV I, LLC U $756.27 $37.81 $0.00 $0.00
CCI Contract Callers U $0.00 $0.00 $0.00 $0.00
Commutercars D $0.00 $0.00 $0.00 $0.00
Commutercars U $0.00 $0.00 $0.00 $0.00
Commutercars U $0.00 $0.00 $0.00 $0.00
Credit Management, LP U $0.00 $0.00 $0.00 $0.00
Credit Management, LP U $0.00 $0.00 $0.00 $0.00
FCI Lender Services, Inc. D $0.00 $0.00 $0.00 $0.00
Forest Recovery Service U $0.00 $0.00 $0.00 $0.00
Internal Revenue Service N $0.00 $0.00 $0.00 $0.00
Jefferson Capital Systems LLC U $845.65 $42.28 $0.00 $0.00
Jefferson Capital Systems, LLC N $0.00 $0.00 $0.00 $0.00
JPMorgan Chase Bank, NA U $0.00 $0.00 $0.00 $0.00
Manganelli & Leider, P.A. N $0.00 $0.00 $0.00 $0.00
Martin Health System U $0.00 $0.00 $0.00 $0.00
Montgomery Ward U $1,267.03 $63.35 $0.00 $0.00
Platinum Auto Finance U $0.00 $0.00 $0.00 $0.00
Quantum 3 Group LLC U $303.00 $15.15 $0.00 $0.00
Quantum 3 Group LLC U $1,330.13 $66.51 $0.00 $0.00
Regional Acceptance Corporation U $4,410.50 $220.52 $0.00 $0.00
Select Portfolio Servicing U $0.00 $0.00 $0.00 $0.00
Shellpoint Mortgage Servicing U $0.00 $0.00 $0.00 $0.00
Suntrust Bank N $0.00 $0.00 $0.00 $0.00
Suntrust Bank U $1,904.97 $95.25 $0.00 $0.00
T Mobile/T-Mobile USA Inc. U $1,040.69 $52.03 $0.00 $0.00
U.S. Bank Trust National N $0.00 $0.00 $0.00 $0.00
Wells Fargo U $0.00 $0.00 $0.00 $0.00
Wells Fargo Dealer Services U $0.00 $0.00 $0.00 $0.00
Wilmington Savings Fund Society, FSB r $65,337.96 SSJATA.00 $8,023.96 $1,146.28
Page | of |

 

 

 

pethy ta Sau dsb. 9b 2593.98 - JOO

aw Dinada al.

- 1994.18 4525 = L977 16
Qo = UW 702-40

Lie tan. OVP asseei k”

5/18/2020, 8:25 AM
Case 19-15378-MAM Docg0_ Filed 05/18/20

Label Matrix for local noticing
113¢-9

Case 19-15378-MAM

Southern District of Florida
West Palm Beach

Mon May 18 08:31:36 EDT 2020

AMCA/American Medical Collection Agency

Attention: Bankruptcy
4 Westchester Plaza, Suite 110
Elmsford, NY 10523-1615

Bank of America, N.A.
P O Box 982284
El Paso, TX 79998-2284

Cavalry Investments, LLC
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595-2321

Commuter Cars, LLC
403 Roselyn Ave.
Ft. Pierce, FL 34982-5926

FCI Lender Services, Inc.
PO Box 27370
Anaheim, CA 92809-0112

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Montgomery Ward

c/o Creditors Bankruptcy Service
P 0 Box 800849

Dallas, TX 75380-0849

Quantum3 Group LLC as agent for
CF Medical LLC

PO Box 788

Kirkland, WA 98083-0788

Select Portfolio Servicing, Inc
10401 Deerwood Park Blvd
Jacksonville, FL 32256-5007

Capital Asset Recovery
PO Box 192585
Dallas, TX 75219-8523

Ac Autopay Llc
1147 Broadway
Denver, CO 80203-2106

CCI/Contract Callers Inc
Attn: Bankruptcy Dept
501 Greene St Ste 302
Augusta, GA 30901-4415

Chase Auto Finance

National Bankruptcy Dept

201 N Central Ave Ms Azi-1191
Phoenix, AZ 85004-1071

Commutercars
403 Roselyn Ave
Fort Pierce, FL 34982-5926

Forestrecvy
Po Box 83
Barrington, IL 60011-0083

Martin Memorial
200 SE Hospital Ave
Stuart, FL 34994-2346

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Regional Acceptance Co
Attn: Bankruptcy

Po Box 1487

Wilson, NC 27894-1487

Shellpoint Mortgage Servicing
55 Beattie Place
Greenville, SC 29601-2165

Page 9 of 10

Wilmington Savings Fund Society, FSB, as Own
c/o Mandel, Manganelli & Leider, P.A.

1900 NW Corporate Blvd.

Suite 305W

Boca Raton, FL 33431-7340

Automotive Credit Corp
Attn: Bankruptcy

26261 Evergreen Rd Ste 300
Southfield, MI 48076-7509

Capital Accounts

Attn: Bankruptcy Dept
Po Box 140065

Nashville, TN 37214-0065

Commonwealth Financial Systems
Attn: Bankruptcy

245 Main Street

Dickson City, PA 18519-1641

Credit Management, LP
Attn: Bankruptcy

Po Box 118288

Carrollton, TX 75011-8288

Internal Revenue Service
ATIN: Bankruptcy Department
POB 7346

Philadelphia, PA 19101-7346

Midnight Velvet

Attn: Bankruptcy

1112 7th Avenue
Monroe, WI 53566-1364

Platinum Auto Financ
25 N Main Avenue
Clearwater, FL 33765-3221

Regional Acceptance Corporation
PO Box 1847
Wilson, NC 27894-1847

SunTrust Bank
Attn: Support Services
P.O. Box 85092
Richmond, VA 23286-0001
Case 19-15378-MAM Docg0_ Filed 05/18/20

T Mobile/T-Mobile USA Inc

by American InfoSource as agent
BO Box 248848

Oklahoma City, OK 73124-8848

Wilmington Savings Fund Society
ATTN: Bankruptcy Department

120 South Sixth Street #2100
Minneapolis, MN 55402-1823

Colin V Lloyd
302 So 2 St
Ft. Pierce, FL 34950-1559

Wells Fargo Dealer Services
Attn: Bankruptcy

Po Box 19657

Irvine, CA 92623-9657

Wilmington Savings Fund Society, FSB, Etc.
Law Offices of Mandel, Manganelli & Leid
1900 N.W. Corporate Blvd., Ste. 305W
Boca Raton, FL 33431-7340

Jason Kozuszko
1843 SE Elrose St
Port Saint Lucie, FL 34952-5867

Page 10 of 10

Wells Fargo Home Equity
Po Box 29704
Phoenix, AZ 85038-9704

no name on CR Liability

Robin R Weiner
PoB 559007
Fort Lauderdale, FL 33355-9007

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g} (4).

Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate {d) address.

(u)West Palm Beach

(d)CAPITAL ASSET RECOVERY
P.O, BOX 192585
DALLAS, TX 75219-8523

End of Label Matrix

Mailable recipients 38
Bypassed recipients 2
Total 40
